Beasley, Chief Justice
(dissenting). As I have found it impossible to agree to the conclusion reached by my brethren in this case, it seems incumbent upon me to assign my reasons for such dissent.
My preventives from concurrence are two in number, the first of these being the admission at the trial of a witness as an expert who, in my estimation, was plainly not such.
This question was presented in the course of certain proceedings, before the Circuit Court of the County of Middlesex, in which the election of the clerk of that county was in contest. This examination had been instituted by virtue of division nine of the “Act to regulate elections” (Rev., p. -358), and it was made before the judge of the Circuit sitting judicially and as a jury. In the course of the trial the ballot box that had been used at the election in question was .produced in court, and was there opened and the ballots which it contained were disclosed. This box was furnished with the well-known apparatus designed to mark the ballots as they are deposited in the box. Pieces of paper folded so as to ■represent ballots were, at the trial, passed through this apparatus and exhibited to the court in order to show the marks thus impressed upon them. The apparatus itself was then •opened, exhibited and its movements explained.
When in complete order, this machine was intended to mark the ballots with three devices, namely: First. With certain printed letters in ink. Second. With a mark made by a needle point. Third. With a slight milling on the edge of the tickets.' The milling here mentioned was occasioned' by the ballots being pressed, in their passage into the box, against the surface of a roller whose sides were slightly ser*477rated; that is, indented somewhat like the edges of a coin-In the present instance we have no concern with the first of the above-mentioned indications, for at this election the printing mechanism was out of order, so that none of the tickets had any trace of ink marks upon them.
. After the machine had been exhibited and its movements explained, the claimant introduced one Louis Weil as a witness. This man had formerly. been employed in repairing these machines just referred to. He it was who exhibited the machine in question to the court and fully explained its design and the mode of its operation. He pointed out to the court the indented edges of the instrument that were calculated to mill the ballots and also the needle that punctured them. In# short, the operating of the machine with respect to tickets-subjected to it in any way was fully explained.
To this extent the -testimony was plainly proper, and no-question was raised with respect to its legality.
The next step in the proceeding was the examination of the-ballots as they were taken from the box. Many of these were-plainly milled and plainly punctured; upon most, however,, such marks were exceedingly indistinct. Some of the tickets-were only milled and others only punctured with more or less conspicuousness.
These tickets in this condition 'were taken seriatim, from-the box, and the witness was, as an expert, permitted to express his opinion whether each had or had not been subjected to the apparatus already described. .
In this judicial action I think there was plain error in law ; the witness was not, in my opinion, an expert over the subject ■ in question. . ...
That question was purely this, whether, from the .indications upon the ballots, the witness could say whether or not such ballots had been acted upon by the marking apparatus before the.court. With respect to that matter, the witness had no special knowledge whatever. Being provided with-eyes, he could see whether the ballots looked as'-though they w.ere milled or were punctured, and so-'could any other person *478with similar natural qualifications. But how could this man, by reason of superior acquirement, say that such milling or punching had been done by'this machine? Any person seeing such notations would, under the circumstances, have been strongly inclined to draw the inference that such had been the •case, but how was this man entitled to draw such inference and give his opinion on the subject ex cathedra? The exact posture may be elucidated by an example taken from the testimony. On page 75 of the book this narration occurs:
“Q. Is there any evidence that that ticket touched the machine? ....
“A. No, sir; ther'e is no evidence of that.
“Q. Then, in youi* opinion, a ticket can go through the box without touching the machine?
“A. The impression can be called out, I think, by a glass, but not' by the naked'eye.
“Q. Would you like to have a glass?
“A. Yes, I woulá like to have a glass.'
“ Q. There is a better light here ?
“A. There is light'enough here; I will now call that ticket milled and uót punched.
“Q. A moment ago it was punched and not milled?
“A. I can see the punch and not the milling, but now I •can prove the milling, to' the court," of this ticket. [Witness ■uses, glass.]
“ The Court [then says]—Yesj there is some fine impression there that may be milling. ■ [The' Court uses the glass also.] There seems to be some indented 'marks on the ridge, but they seem to be fine. The witness can state his judgment, too.
“ The witness—I think it is milled and not punched.”
The witness then proceeded to' select in that way such ballots as, in his opinion, had passed through the aperture, and with respect to the .residue he expressed his opinion, “that they were put in the box without the use of the machine,”
It will be observed that in the instance just displayed the *479•witness expressed his opinion on two points: First, that there were marks on the ballot observable through' the glass; and, second, that such marks were millings, and millings-by,-the. machine in question.
Therefore; the question arises,-what’qualifications-had this witness superior to those of the judge, or those of ordinary persons' that legalize' his opinion on either of these points? Was there a mark on the ticket? If so, did it. denote indentation of the ticket made by the machine? were, as I think, very plainly, matters for the determination of uninstructed eyesight and inference. In this respect, one man’s opinion is' worth as much as that of another, and it does not seem tó me that any series of experiments of practice •of observation would have bestowed in the least degree any pre-eminence of knowledge. Whether a paper is indented on its face or edges; whether a 'small puncture, such as can be made by a large needle,- or by any similar instrument, had been made by this apparatus, or by some other means, was a problem that addressed itself exclusively to the senses and judgments of the ordinary man and in no degree to the trained ■eye of the expert. But even if this were not so, still the witness had not the right to express his opinion in the matter, for it seems plain that he was not '¡an expert with regard to it. An expert is defined to be a person who has made the subject upon which he gives his opinion a matter of particular study, practice or observation. And he must have a particular and special knowledge on the subject. ' It hás appeared that- the question in this case was, whether the character impressed upon the tickets had been made by'this machine, so that the witness, in effect, wás asked whether he had practical acquaintance with siich impressions so that he could identify them. The inquiry waS identical with that which arises with .respect to the authenticity of handwriting—is the given writing that of “A.” A' person who had from previous practicó and observation, and who thereby had acquired a knowledge of the peculiarity of “A’s” hand, may, in'a court of justice, express an opinion touching the specimen to which his attention *480is directed. So, here, let it be admitted, for the purpose .of the argument, that these impressions could be the subject of recognition the question is then presented, what did this-witness know about them? The answer .is, that in this particular he had no knowledge whatever; so far from having-made these impressions a “ matter of particular study, practice or observation,” it must be certainly presumed that before the hour of his examination in court he had never seen a. single specimen of them. I say, this must be the unquestionable presumption, because the record fails to shqw that .the-witness had any previous experience with regard to these-marks upon ballots, and .it was incumbent on the claimant to-prove that his .witness had the acquirements of an expert '; the rule applies in its fullest force quod non apparet non est. All that we -know touching the qualifications of this witness is,, that from time to time he had mended these machines when they were out. of order; the posture, of things was therefore-this: both the witness and the judge knew that the apparatusih question would generally mill and puncture tickets as they passed into the box,, in manner generally similar to that exhibited by the tickets scrutinized by them, but that this-witness was an expert, and therefore empowered in law to-express his opinion that the marks on the .tickets had been marked by such apparatus, on the ground that he had .frequently repaired machinery of that .kind, seems to me a proposition plainly false. The judge could tell as.well as-the witness, from the marks on the tickets under inspection,, whether they had been subjected to this marking machine, and he did not require, nor did the law permit him, to have the-views of any one having no pre-eminent knowledge, The-consequence is, that when the witness was permitted to scrutinize those ballots with a glass and.to express his opinion that there were marks upon them, and that although very faint they-were millings made by this machine, in my .judgment-, there was plain error in law, inasmuch .as the witness,, as far as we know, had never before used a- glass and hack *481never seen an instance of indentation made by this or any similar instrument.
The rule on this subject, adopted by the Court of Errors in the case of Cook v. State, 4 Zab. 852, is expressed i.n these terms: “ The opinion of witnesses cannot be received when the inquiry is into a subject matter, the nature of which is not such as to require any particular habits or study, in order to qualify a man to .understand it.”
That rule was utterly disregarded when this witness was permitted, as in the instance already particularly stated, to look through a glass and express the opinion that there were faint traces on the ballot being criticised, and that such marks were milling made by the machine in question, for the reason that the witness had no experience whatever or especial knowledge on the subject, and that it was a matter that rested entirely in common observation and common inference.
Entertaining this view, the question seems to me to be whether this judgment or this legal rule shall be set aside, and this is the reason why I cannot concur in the opinion of my brethren.
In the second place, this trial was illegalized by another incident, the facts involving it being these:
The contestant, occupying the position of plaintiff in order to sustain his contention that a majority of votes had been cast for him at the election, introduced as witnesses a large number of voters whose testimony was favorable to him. That testimony, when compared with the election return, tended to show that he was entitled to the office in question. As supplementary to this line of evidence, he caused to be brought into court the ballot box and its contents, and his counsel was asked by the opposing counsel if this box and the ballots in it were offered in evidence, and the reply was, “We have not offered them yet, but undoubtedly we will offer them.”
The ballots were then examined, and witnesses interrogated as to the marks upon them. There was also evidence tending to show that on the day of the election the ballot box was for *482a time under what was alleged to be suspicious circumstances, in the exclusive custody of the election officers belonging to to the political party of which the incumbent was a member.
This was the situation when the case on the part of the claimant was rested, and his counsel was again asked if he offered the box or ballots, and his answer was, “ No, sir.”
This is what further occurred (case, page 143): “ I move [said the counsel of the incumbent], may it please the court, that all the testimony concerning the ballot box, its condition ,as it now appears in court, and the ballots and their condition, be stricken out, on the ground that they can be relevant only in this case if the box and ballots are offered as exhibits by ,the parties offering the evidence.”
The reply of the court was in these words: “ I suppose, in effect, the motion is. a motion of non-suit The plaintiffs have mot-produced the ballots and ballot box, or at least the instruments offered—have not produced' them in evidence upon their side, and if they have not, 'they are not in evidence, and they stand upon the testimony as to the other facts outside. I will overrule the motion, and give you an exception. It will have to be tried, of course, as the counsel see fit to present it.” Thereupon, an exception was taken and allowed.
With respect to this judicial action, it is obvious that it was entirely unexceptional. It was right in the refusal to 11011-suit on the ground of what is called the “ facts in the case outside,” such facts consisting of those deposed to bythe witnesses who had voted for the contestant and the testimony relating to the custody of the ballot box on election day, and it was .just as plainly right in its ruling that the ballot box and the .ballots were not in evidence.
The claimant’s case, being thus rested, and its legal condition having been thus clearly and correctly explained, the incumbent’s side of the contention was then presented.
It consisted entirely of the introduction of witnesses who testified to having voted for incumbent,,and of testimony tending to explain away those circumstances that were charged were suspicious with regard to the custody- of the ballot box- 011 the *483■day of election. No evidence was offered which in the most distant degree required, in order to make it admissible, the presence of the box or the ballots as evidence in the case. The ■claimant offering nothing further, the case was then finally rested, and thereupon: the court, of its own motion, ordered into the case the ballot box and its contents, the ballots, saying that he should consider them evidence on the part of the claimant. To this ruling añ exception, was taken.
No power is perceived upon which this judicial action is to be justified. The legal proposition that could, alone sustain it would be this, that when a plaintiff rests his case the court .■can, in solemn form, declare that a certain line of testimony is. not in such case, and that then, when the testimony shall have been closed, may by judicial edict introduce such rejected ■evidence against the protest, of the defence.
It is safe to say that such a course is absolutely abnormal. It has no antecedent which even bears any resemblance to it. .It is difficult to see how a litigation can- be fairly investigated in the presence of such a rule of procedure.
When a defendant' at the close of a plaintiff’s case is assured ■by a judicial decision formally made that certain testimony is not in his adversary’s case, what is he to do unless he can ■rely on such adjudication? How is he-to construct his defence? In the present instance, when this incumbent'was told -that the ballots were not in evidence, is it possible to contend vthat he was bound to offer testimony to explain, if he could, the marks upon them, or to contradict or avoid those things that -the witnesses of his opponent had deposed in relation to them ? .-It does hot seem reasonable to contend that it was incumbent •on this defendant to anticipate that the court, without the -minutest pertinent change of .circumstances, would'at the close •of the testimony, and after he had built up his defence on its previous adjudication, reverse such adjudication and admit ■into the case this very evidence that it had before • excluded. ■Such a method of procedure would, it seems to me, necessarily lead to inevitable injustice. If, therefore,' the ¡claimant had, •after refusing to'put in this testimony when' he rested his case, *484himself offered it in the last stage of the trial, such testimony would have been, in my judgment, inadmissible, and should have been rejected. But I also think that it was error in the-court ex mero motu to order in this evidence at the time in question. Such a procedure is, as far as I am aware, unknown to the law. These are grounds in which the court acted at the-trial in this respect, as indicated by the trial judge himself. This is his language: “ I . would say that both parties have-rested without putting in evidence the ballot box, its contents- and the tickets. I certainly shall not decide this case without these things being offered in evidence. I consider them in evidence. They were called for. by the counsel of the contestant, admitted by the court against the objection of incumbent’s-counsel, examined thoroughly and cross-examined upon, and they are in evidence in this cause. I shall so consider them,, both sides having rested their case.”
But the record shows that important facts are here overlooked. The case states that when the ballot-box and ballots were called for by the counsel of the contestant, that such» counsel at the same time declared that he did not offer them» in evidence, and that when he rested his client’s case he reiterated that declaration, and that thereupon the court itself . adjudged that these instruments and exhibits were not in» evidence. It is clear, therefore, that the question is presented in its unmitigated force, how is it that the court could interfere in the manner described; each party expressly refused to-offer this evidence, why should the court interfere ?
By such interference it is impossible to avoid the appearance of becoming a third party in the cause, and, what is-worse, of favoring the one side or the other. If a court shall act in the introduction of testimony, then, as in almost every case, the effect of such testimony will be favorable to one of the litigants. The court must unavoidably exhibit itself as-seemingly partial to one of the other parties. Such an attitude in the nature of things must be destructive of,that public confidence in judicial indifference without- which justice-cannot be satisfactorily dispensed. In a political inquiry, such *485as the present one, the effect of such judicial participation in the conduct of the trial would be disastrous in the extreme.
On both til ese grounds, therefore, this judgment, in my «opinion, should be reversed.
It may be proper to say, in conclusion, that in the foregoing discussion it has been assumed that the proceedings,in a case ■of this character are to be regulated by the ordinary legal ■rules which apply in procedure and evidence.
That- this is the only view to take of this subject seems -very evident, for otherwise the procedure would be unregulated in any particular whatever.